Citation Nr: 0011344	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
pterygium of the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

At the February 1997 VA visual examination the veteran's 
right eye visual acuity was 20/200 near and 20/200 far 
corrected.  The veteran's left eye visual acuity was 20/100 
near and 20/200 far corrected.  There was no diplopia and no 
visual field defect.  Bilateral pterygium was confined to 
conjunctiva.  The veteran's cornea was clear but there was a 
keratectomy scar.  His iris was intact.  The diagnoses were 
age-related maculopathy, senile cataracts and quiet recurrent 
pterygium.  

In the May 1997 rating decision, in which the RO denied the 
veteran's increased rating claim, the RO determined that his 
loss of vision of the right eye was unrelated to his service 
connected pterygium.  The basis of the RO's decision was that 
the veteran had the same vision loss for decades.  However, 
the February 1997 VA examiner has not indicated the effects 
of the veteran's nonservice-connected eye disorders, on his 
vision loss and the effects of the service connected 
pterygium on his vision loss.  In this instance, the Board 
cannot reconcile the RO's stated reasons and bases for 
denying the veteran's claim for an increased evaluation with 
the February 1997 VA examination results.

Given the absence of any expressed opinion by the VA examiner 
in February 1997 as to the interplay, if any, of the 
veteran's nonservice-connected eye disorders and his service-
connected eye disability, the Board simply finds the evidence 
of record inadequate for evaluating the veteran's current 
level of disability.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  As such, the issues of entitlement to a compensable 
evaluation for right eye pterygium will not be decided 
pending a REMAND for the following actions:

1.  A VA examination by a specialist in 
ophthalmology should be scheduled and 
conducted, in order to determine the 
nature and severity of the veteran's 
service-connected eye disability.  All 
suggested studies should be performed.  
The examination report should include a 
thorough description of the veteran's 
symptoms and of the clinical findings.  
All findings should be recorded in 
detail.  The claims file, or copies of 
pertinent documents found therein, 
including a copy of the VA examination 
dated February 1997, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Additionally, and of great import, the 
examiner should comment, if possible, on 
the following:  

a.  The effects of the veteran's 
nonservice-connected eye disorders on his 
vision loss.  

b.  The effects of the veteran's service-
connected eye disability on his vision 
loss.  Specifically whether or not the 
veteran's pterygium caused any portion of 
his vision loss and if so to what degree.  
That is how much of the veteran's vision 
loss is due to his service-connected 
pterygium.  

3.  In providing notification to the 
veteran of the scheduling of the 
examinations, the RO should also provide 
the veteran with notice of 38 C.F.R. § 
3.655, which requires the denial of a 
claim for service connection where the 
veteran fails to report for a scheduled 
examination deemed to be necessary by VA.  
A copy of all correspondence associated 
with the scheduling and notification of 
the examinations should be associated 
with the VA claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

